Name: Commission Regulation (EC) NoÃ 698/2009 of 31Ã July 2009 derogating, for information and promotion programmes for milk and milk products aimed at the internal market, from Regulation (EC) NoÃ 501/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  processed agricultural produce;  cooperation policy;  European Union law;  management;  trade policy;  EU finance
 Date Published: nan

 1.8.2009 EN Official Journal of the European Union L 201/8 COMMISSION REGULATION (EC) No 698/2009 of 31 July 2009 derogating, for information and promotion programmes for milk and milk products aimed at the internal market, from Regulation (EC) No 501/2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (1), and in particular Article 5(1) and Article 15 thereof, Whereas: (1) Article 3(1)(c) of Regulation (EC) No 3/2008 specifies that the sectors or products which may be the subject of information and promotion actions financed in full or in part from the Community budget are to be determined bearing in mind in particular the need to tackle specific or short-term difficulties in individual sectors. (2) The milk and milk products sector is currently experiencing a period of acute economic difficulty which is likely to endanger the economic survival of a large number of holdings. (3) In this context it is appropriate to offer trade organisations in the milk and milk products sector the opportunity to benefit from Community co-financing under Regulation (EC) No 3/2008, and to that end they should be allowed to submit information and promotion programmes to the competent national authorities within the next few weeks, with a view to their selection and possible adoption by the Commission before the end of this year, thereby derogating from the annual timing for adopting programmes and the usual timetable laid down in Articles 8 and 11 of Commission Regulation (EC) No 501/2008 (2). (4) There is therefore reason to derogate, for information and promotion programmes for milk and milk products aimed at the internal market, and for 2009, from Article 11(1) and (3) of Regulation (EC) No 501/2008. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding the usual annual timetable provided for in Regulation (EC) No 501/2008, for information and promotion programmes for milk and milk products aimed at the internal market submitted by trade organisations in the sector to the Member States before 15 October 2009, derogations shall be made as follows from the said timetable: (a) notwithstanding Article 11(1), first paragraph, the Member States shall send the Commission a provisional list of the programmes selected by 31 October at the latest; (b) notwithstanding Article 11(3), second paragraph, the Commission shall decide by 15 December at the latest which programmes it is able to co-finance. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 3, 5.1.2008, p. 1. (2) OJ L 147, 6.6.2008, p. 3.